DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 10/11/2021 (“Amendment”). Claims 1 and 7 are currently under consideration. The Office acknowledges the amendments to claims 1 and 7. Claim 8 remains withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New claim objections are added. Interpretations under 35 USC 112(f) are updated. New rejections under 35 USC 112(b) are added as necessitated by amendment. 

Specification
The disclosure is objected to because of the following informalities: ¶ 0039 refers to Fig. 3 when it is actually describing Fig. 4.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “feature points stored” in line 10 should instead read --feature point stored--.
Further regarding claim 1, the recitation of “shallowed” in line 19 should instead read --shallowest--.
Regarding claim 7, the recitation of “identified by the lung sound analysis unit” in line 4 should be deleted because this unit has been removed from claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lung sound determination unit” and “lung sound analysis unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure e.g. each of the units being part of the processing unit 10 as shown in Fig. 2, which is a processor as described in ¶ 0031 of the specification as filed. The associated algorithms are described in ¶¶s 0038, 0043, 0048, and 0049, etc.).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether a device or a method claim is intended because the processor is recited as “reading and executing the program to…” Is what follows steps of a method, or is the processor merely “configured to” read and execute the program to perform the functions? For purposes of examination, it will be interpreted as the latter. 
Further regarding claim 1, lines 9-10 refer to performing a function based on feature points stored in the memory, but lines 5-8 only describe the depth values as being stored. Therefore, are both 
Claim 7 is rejected because it depends on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1 and 7 are directed to a “device,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
identifying expiration and inspiration based on the depth of each feature points stored in the memory, identifying both or either a lung sound at the time of expiration and a lung sound at the time of inspiration by temporally linking lung sound data and discrimination information of the expiration and the inspiration, distinguishing expiration and inspiration lung sound data, and calculating a difference value between the shallowest depth value and the deepest depth value.
The identifying, distinguishing, and calculating steps/functions can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the temporal change in depth data and the lung sound data, they would be able to identify expiration or inspiration phases therefrom (as shown in Figs. 4 and 5), and to match the lung sound data in time with the identified phases. There is nothing to suggest an undue level of complexity in the identifying, distinguishing, and calculating, especially since the morphology of the ultrasound and lung 
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a memory and a processor), and
add insignificant extra-solution activity (the pre-solution activity of: monitoring a temporal change in depth; using generic data-gathering components (e.g. an ultrasonic sensor - recited at a high level of generality (e.g. recited only based on the imaging modality) and a lung sound sensor - recited at a high level of generality (e.g. recited only based on the type of data sensed); the post-solution activity of: displaying the difference, using a generic data-outputting component (a display)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident. Although the difference value is displayed, this is merely seen as extra-solution activity rather a practical application of the abstract idea because it has not been established that this value is e.g. an improvement to the technology. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a lung sound determination unit (claim 7), etc.), and
further describe the abstract idea (e.g. classifying sound components included in the lung sound data based on lung sounds at the times of expiration and/or inspiration (claim 7), etc.).
These are insufficient structure to constitute e.g. practical application via a “particular machine,” since the lung sound determination unit is merely another function of the processor that performs the identifying steps. Classifying is also not seen as being too complex to be performed mentally, since it merely involves making a decision when viewing e.g. Fig. 5. No frequency domain conversion or analysis, no machine learning, etc. is required.  This analysis applies to Step 2B as well. 
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0119710 (“Kawae”) in view of US Patent Application Publication 2009/0099446 (“Frigstad”), US Patent Application Publication 2005/0033147 (“Wada”), and International Application Publication WO 2017/081247 (“Souzy”).
Regarding claim 1, Kawae teaches [a] living body monitoring device (Abstract, biological tissue), comprising: a memory for storing a program and information (¶ 0070, programs stored in storage part 9, which is a memory as described in ¶ 0073. ¶ 0080 also describes storing e.g. settings (information), ¶ 0087 describes storing transmission timing information, etc.), wherein the memory includes nonvolatile memory and volatile memory (¶ 0073, nonvolatile for storing the program, and volatile memory necessary e.g. for carrying out the display control functions (¶¶s 0070 and 0113)); and a processor (¶ 0070, CPU) reading and executing the program to: monitor a temporal change in depth of one or a plurality of feature points in a living body based on a signal received (Fig. 5 and ¶ 0075, describing monitoring directional movement of the biological tissue) from an ultrasonic sensor (Fig. 1, ultrasonic probe) by sequentially acquiring depth values for each feature points and storing the depth values in the memory (the data of Fig. 5 corresponds to depth values, and because Fig. 5 is a trend, the values are stored); identify expiration and inspiration based on the depth of each feature points stored in the memory (Fig. 5 and ¶ 0075, describing monitoring inhalation and exhalation); … .
Kawae does not appear to explicitly teach executing the program to identify both or either a lung sound at the time of expiration and a lung sound at the time of inspiration by temporally linking lung sound data received from a lung sound sensor and discrimination information of the expiration and the inspiration. 
Frigstad teaches identifying both or either a lung sound at the time of expiration and a lung sound at the time of inspiration (Fig. 6, step 402, identifying all lung sounds - also see ¶ 0039 (and ¶ 0006, which describes the lungs as air-filled organs)) based on lung sound data received from a lung sound sensor (Fig. 2, audible sound sensor 204, part of acquisition component 52 which is configured as a probe (¶ 0022)) and discrimination information obtained from an ultrasound echo measurement (Fig. 6, steps 404 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lung sound detection components of Frigstad into the probe of Kawae, thereby enabling simultaneous measurement of sound and ultrasound data, allowing the probe to be used to identify inhalation or exhalation sounds based on both types of data (Frigstad: ¶ 0039. As noted above, the ultrasound measurement of Kawae provides information as to expiration or inspiration), for the purpose of improving certain diagnostic examinations (Frigstad: ¶ 0003).
Kawae-Frigstad does not appear to explicitly teach executing the program to distinguish the lung sound data at the time of expiration and the lung sound data at the time of inspiration, and store them in the memory.
Wada teaches, in a device that obtains both medical images and sounds (Abstract), distinguishing expiration and inhalation lung sounds and storing them in memory (¶ 0061, distinguishing expiration from inhalation and classifying the data into data corresponding to expiration and data corresponding to inhalation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify and distinguish between expiration sounds and inspiration sounds, and then store the distinct data, as in Wada, for the purpose of being able to perform processing at a more granular level (i.e., based on phase - Wada: ¶¶s 0064, 0070 - also see the description with respect to Fig. 1, element 43 and the use of a composite image (Fig. 3)).
Kawae-Frigstad-Wada does not appear to explicitly teach executing the program to calculate a difference value between the shallowed depth value and the deepest depth value in one respiratory cycle, and display the difference value on a display.
Souzy teaches using an ultrasound probe to obtain diaphragm motion data (page 1, lines 20-28, and line 30 to page 2, line 18). This data is used to obtain respiration parameters including respiratory pattern, breathing rate, tidal volume (page 4, lines 1-3), diaphragm displacement based on amplitude (page 14, lines 16, 18-19, 26-28), etc. Diaphragm displacement is displacement along the depth range 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate a difference value based on the shallowest and deepest depth values of a respiratory cycle in the combination as in Souzy, and to display this value, for the purpose of more comprehensively monitoring the respiration of the patient (Souzy: Abstract), as well as to assess readiness for a spontaneous breathing trial (Souzy: page 14, lines 13-17), to give early warning of respiration halts (Souzy: page 14, lines 23-28), etc.
Regarding claim 7, Kawae-Frigstad-Wada-Souzy teaches all the features with respect to claim 1, as outlined above. Kawae-Frigstad-Wada-Souzy further teaches a lung sound determination unit configured to classify sound components included in the lung sound data based on the lung sound at the time of expiration and/or the lung sound at the time of inspiration identified by the lung sound analysis unit (Wada: ¶ 0061, part of biological sound analyzing section 41 distinguishes between expiration and inhalation and performs associated classification. This would have been obvious to include in the combination for the purpose of providing more comprehensive information (Wada: Fig. 2, S8, using a composite image of ultrasound data (¶ 0021) and sound source data (¶¶s 0063 and 0064)), thereby enabling improved diagnosis (Wada: ¶¶s 0007, 0008)).

Response to Arguments
Applicant’s arguments filed 10/11/2017 have been fully considered. 
In response to the arguments regarding the rejections under 35 USC 101, they are not persuasive. Although a processor and memory are recited, they are merely used as tools to carry out the mental process, as a generic computer. The functions are not so complex or so tied to computer technology that they can only be performed by a computer. Indeed, the identifying and linking steps can be performed mentally so long as the data is able to be observed by a user. Regarding calculating a difference and displaying it, the claim still only recites outputting a calculated value. The calculated value is not limited to e.g. a diagnosis determination, and it is unclear how this calculated value results in a diagnosis. Further, the calculation is not tied to the lung sound data (such that it is unclear how the lung 
The amendments with respect to the rejections under 35 USC 103 are persuasive to the extent that the previous combination did not teach calculating a difference value of depths. However, a new grounds of rejection is made in further view of Souzy. Therefore, all claim remain rejected in light of the prior art.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2018/0247435 (“Dehghan”) teaches tracking diaphragm motion using ultrasound (Fig. 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791